 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHINGLE SPRINGS BAND OF MIWOK                      No. 2:08-cv-03133-KJM-AC
      INDIANS,
12                                                       ORDER
                         Plaintiff,
13
              v.
14
      CESAR CABALLERO,
15
                         Defendant.
16

17

18                  Plaintiff Shingle Springs Band of Miwok Indians (“Miwok Tribe” or “plaintiff”)

19   moves to voluntarily dismiss its claims against defendant Cesar Caballero. Caballero supports the

20   motion. For the following reasons, the court GRANTS the Miwok Tribe’s motion to dismiss its

21   first, second, third and fifth claims with prejudice, and its fourth claim without prejudice.

22   I.     BACKGROUND

23                  This action commenced on December 23, 2008, and came before this court on

24   May 18, 2016. See Order of Recusal by District Judge John A. Mendez, ECF No. 309

25   (reassigning the case to Judge Kimberly J. Mueller on May 18, 2016). The Miwok Tribe brought

26   this suit against Caballero alleging, among other things, that Caballero “has used, and will

27   continue to use, the Shingle Springs Marks in a commercial venture, trade, or business, and/or for

28
                                                        1
 1   solicitation” without authority or permission. Third Amended Complaint, ECF No. 220, ¶ 35. Of
 2   its five causes of action, the Miwok Tribe’s fourth cause sought a declaratory judgment that:
 3                  [N]otwithstanding [Caballero’s] claims and attestations to the
                    contrary, the Tribe is the owner of the Shingle Springs Marks, that
 4                  the Tribe used the Shingle Springs Marks prior to any use by
                    [Caballero], that [Caballero] did not commence to transact business
 5                  under the Shingle Springs Marks in 1914, and that [Caballero] has
                    no rights, and has never had any such rights, to use Shingle Springs
 6                  Marks in any way.
 7   Id. ¶ 57.
 8                  The Miwok Tribe moves to voluntarily dismiss the majority of its five claims with
 9   prejudice, “and its declaratory relief claim without prejudice, to permit this dispute to proceed
10   before the [Trademark Trial and Appeal Board].” Mot. to Dismiss (“MTD”), ECF No. 324-1, at
11   7. Caballero opposes, ECF No. 338, and the Miwok Tribe has replied, ECF No. 326.
12                  Subsequently, the Wopumnes Nisenan-Mesuk Tribe (“Wopumnes Tribe”) filed a
13   motion to intervene, claiming that plaintiff, the Shingle Springs Band of Miwok Indians, does not
14   have “any legal or historical claim to their land” or the Miwok name, because “they are not
15   members of the WOPUMNES NISENAN-MEWUK tribe and in fact are not members of any
16   state or federally recognized tribe.” Mot. to Intervene, ECF No. 331-1, at 13. The Miwok Tribe
17   opposed, ECF No. 333, and the Wopumnes Tribe replied, ECF No. 337.
18                  After the motion to intervene was filed, defendant Caballero’s counsel filed a
19   motion to withdraw as Caballero’s attorney. ECF No. 332. The court submitted the motion to
20   withdraw, the motion to intervene, and the motion to dismiss without oral argument and resolves
21   them here. See ECF Nos. 327, 336.
22   II.     MOTION TO DISMISS
23           A.     Legal Standard
24                  “[A]n action may be dismissed at the plaintiff's request . . . by court order, on
25   terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). A “district court should grant a
26   motion for voluntary dismissal under Rule 41(a)(2) unless a defendant can show that it will suffer
27   some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)
28   (footnote and citations omitted). Legal prejudice means “prejudice to some legal interest, some
                                                        2
 1   legal claim, or some legal argument.” Westlands Water Dist. v. United States, 100 F.3d 94, 97
 2   (9th Cir. 1996). “The threat of future litigation . . . is insufficient to establish plain legal
 3   prejudice.” Id. at 96 (citations omitted).
 4           B.      Discussion
 5                   The parties agree that a voluntary dismissal of the Miwok Tribe’s claims against
 6   Caballero is appropriate. See MTD at 7; see also Opp’n at 2 (“Plaintiff’s claims should
 7   accordingly be dismissed with prejudice, because they are non-justiciable”). Caballero only
 8   opposes dismissal of plaintiff’s declaratory relief claim insofar as that dismissal is without
 9   prejudice. See Opp’n at 5. However, “[t]he purpose of the rule is to permit a plaintiff to dismiss
10   an action without prejudice so long as the defendant will not be prejudiced or unfairly affected by
11   dismissal.” Stevedoring Servs. of Am. v. Armilla Int’l B.V., 889 F.2d 919, 921 (9th Cir. 1989)
12   (citation omitted). Caballero does not demonstrate he will suffer some plain legal prejudice as a
13   result of dismissal, see Lenches, 263 F.3d at 975, and notes he “is presently starting a process of
14   submitting the[] same basic claims [he brought as a cross-complainant here] that the currently-
15   governing board of the Miwok tribe is illegitimate, not Miwok at all, and should be required to
16   step down,” presumably before the appropriate federal agency. Opp’n to MTD at 2. Caballero
17   does not claim he will suffer prejudice if the claims are dismissed. See id.
18                   In his opposition to the motion to dismiss, Caballero submits a “cross-request for
19   investigation and issuance of sanctions,” which he describes as “a formal request for the
20   investigation of a crime that was committed in this court, and in which this Court is a victim
21   along with cross complainant.” Opp’n to MTD at 3 (citing 18 U.S.C. § 1031(a) (criminal fraud
22   against the United States)). Specifically, Caballero argues plaintiff has committed fraud on the
23   court by falsely claiming to represent the Miwok Tribe. Id. at 5. However, deciding whether to
24   sanction plaintiff for this alleged fraud on the court would require the court to adjudicate whether
25   the Miwok Tribe is properly recognized, a question the court has previously held is a
26   nonjusticiable political question. Order, ECF No. 33 at 2 (citing Fed. R. Civ. Pro. 12(b)(1),(6)).
27   Defendant’s request is DENIED.
28
                                                          3
 1                   Because Caballero has not demonstrated he will suffer any plain legal prejudice
 2   upon dismissal, the court dismisses the request for declaratory judgment without prejudice and all
 3   other claims with prejudice, as plaintiff requests. Plaintiff’s motion to voluntarily dismiss is
 4   therefore GRANTED.
 5   III.    MOTION TO INTERVENE
 6                   A.      Legal Standard
 7                   The Wopumnes Tribe moves to intervene as of right, under Rule 24(a). Mot. to
 8   Intervene at 14.
 9                   Federal Rule of Civil Procedure 24(a) provides:
                     On timely motion, the court must permit anyone to intervene who . . .
10                   claims an interest relating to the property or transaction that is the
                     subject of the action, and is so situated that disposing of the action
11                   may as a practical matter impair or impede the movant’s ability to
                     protect its interest, unless existing parties adequately represent that
12                   interest.
13   The court applies a four-part test to determine whether intervention by right is proper under Rule
14   24(a): “(1) the application for intervention must be timely; (2) the applicant must have a
15   ‘significantly protectable’ interest relating to the property or transaction that is the subject of the
16   action; (3) the applicant must be so situated that the disposition of the action may, as a practical
17   matter, impair or impede the applicant’s ability to protect that interest; and (4) the applicant’s
18   interest must not be adequately represented by the existing parties in the lawsuit.” Southwest Ctr.
19   for Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir. 2001) (citation omitted). Rule 24(a)
20   is generally construed “liberally in favor of potential intervenors.” Id. at 818.
21                   In analyzing the first prong, whether the application is timely, courts evaluate three
22   factors: “(1) the stage of the proceeding at which an applicant seeks to intervene;” (2) “the reason
23   for and length of the delay,” and (3) “the prejudice to other parties.” California Dep’t of Toxic
24   Substances Control v. Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir. 2002)
25   (citation omitted). If the court finds the motion was not timely, it need not reach any of the other
26   elements under Rule 24. Id.
27   ////
28   ////
                                                         4
 1                  B.      Discussion
 2                  The Wopumnes Tribe’s motion is not timely under any of the three timeliness
 3   factors. See id. First, the Wopumnes Tribe moves to intervene at a very late stage in the
 4   proceeding, after several motions to dismiss, plaintiff’s motion for summary judgment, and an
 5   appeal have been resolved. See, e.g., ECF Nos. 33 (order granting plaintiff’s motion to dismiss
 6   defendant’s counterclaims), 236 (plaintiff’s motion for summary judgment), 256 (defendant’s
 7   motion to dismiss), 265 (notice of appeal of order granting partial summary judgment for
 8   plaintiff), 302 (notice of reversal and remand of summary judgment order). As to the second
 9   factor, this case has been pending for nearly a decade. See Compl., ECF No. 1 (filed Dec. 23,
10   2008). The Wopumnes Tribe does not claim to have been unaware of the suit, but rather attempts
11   to justify its delay by explaining it obtained the “final piece of conclusive evidence of their
12   lineage in December of 2017.” Mot. to Intervene at 18. Yet, it took the tribe roughly six months
13   before it was “able to organize and obtain legal representation so they [sic] could finally intervene
14   in this case.” Id. The tribe does not show why it was necessary to obtain this piece of evidence
15   before intervening in this case, nor why a six-month delay thereafter was justifiable before filing
16   a motion to intervene. Finally, as to the third factor, there would be significant prejudice to the
17   other parties in this case, because they appear to agree the case should be dismissed so it can
18   proceed before the Trademark Trial and Appeal Board. See MTD at 7; Opp’n at 2.
19           Accordingly, the court finds the Wopumnes Tribe’s motion to intervene is not timely, as
20   required by Rule 24(a) and (b). See NAACP v. New York, 413 U.S. 345, 365 (1973). Because
21   timeliness is a threshold question, the court need not address the other requirements for a motion
22   to intervene. Id. The Wopumnes Tribe’s motion to intervene is DENIED.
23   III.    CONCLUSION
24                  For the foregoing reasons, the court GRANTS the Tribe’s motion to dismiss its
25   first, second, third and fifth claims with prejudice and its fourth claim without prejudice, ECF No.
26   /////
27   /////
28   /////
                                                        5
 1   324. The Wopumnes Tribes’ motion to intervene, ECF No. 331, is DENIED. Counsel for
 2   defendant’s motion to withdraw as counsel in this case, ECF No. 332, is DENIED as moot.
 3                 IT IS SO ORDERED.
 4   DATED: June 20, 2019.
 5

 6
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
